FILED
                            NOT FOR PUBLICATION
                                                                                JUL 7 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

MARBELLA VALLE-CRUZ,                             No. 18-71668

              Petitioner,                        Agency No. A205-403-267

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 2, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Petitioner Marbella Valle-Cruz seeks review of the Board of Immigration

Appeals’ ("BIA") denial of her claims for withholding of removal and protection

under the Convention Against Torture ("CAT"). Because we must uphold findings

of fact unless the evidence compels a contrary conclusion, Guo v. Sessions, 897


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1208, 1212 (9th Cir. 2018), we deny the petition.

      1. Substantial evidence supports the BIA’s denial of withholding of removal

because Petitioner failed to demonstrate past persecution or a clear probability of

future persecution on account of a protected ground. Tamang v. Holder, 598 F.3d
1083, 1091 (9th Cir. 2010). The evidence does not compel the conclusion that

Petitioner's brother was kidnapped on account of his membership in Petitioner's

family, rather than on account of the kidnappers' belief that he owned the store.

And the evidence does not compel the conclusion that a cartel extorted Petitioner’s

parents for any reason other than economic gain. See Zetino v. Holder, 622 F.3d
1007, 1016 (9th Cir. 2010) ("An alien’s desire to be free from harassment by

criminals motivated by theft . . . bears no nexus to a protected ground.").

      2. Substantial evidence supports the BIA’s denial of CAT protection

because Petitioner did not meet her burden to show that she would "more likely

than not" be tortured "by or with the acquiescence of a government official or other

person acting in an official capacity" if she were removed to Mexico. Tamang, 598
F.3d at 1095. As explained above, the evidence does not compel the conclusion

that Petitioner would be targeted because of her membership in her family. And

"generalized evidence of violence and crime" in Mexico does not satisfy the




                                          2
standard for CAT protection. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th

Cir. 2010) (per curiam).

      PETITION DENIED.




                                       3